Citation Nr: 1822020	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-41 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for discoid lupus.

2. Entitlement to service connection for musculoskeletal lupus.

3. Entitlement to service connection for joint pain, to include rheumatoid arthritis and to include as secondary to discoid lupus.

4. Entitlement to service connection for scarring, to include lupus squamous and to include as secondary to discoid lupus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1971 to August 1975 and November 1975 to November 1978.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in October 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran's private treatment records show that he has current diagnoses of discoid lupus and rheumatoid arthritis. 

At his October 2017 videoconference hearing, the Veteran testified that he thinks he was misdiagnosed in service. He also stated that he was treated for skin rashes in service. He stated that those skin rashes are the same as the ones that he currently experiences with his lupus. 

He also testified that he has the same joint pain now as he had in service. He stated that he was told by his doctors that his skin issues are also related to his rheumatoid arthritis. 

Given the above, the low threshold for providing VA examinations in order to obtain medical opinions has been met in this case. See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination(s) by an appropriately qualified examiner to determine the nature and etiology of any current joint disability, rheumatoid arthritis, musculoskeletal lupus, discoid lupus, lupus squamous, or scars. 

The claims file, including a copy of this REMAND, should be made available to the examiner(s).

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following for any current joint disability, rheumatoid arthritis, musculoskeletal lupus, discoid lupus, lupus squamous, or scars:

Is it at least as likely as not that the Veteran's current disability is etiologically related to his military service?

Was the Veteran's current disability manifest during service or within one year of separation from service?

Are any of the conditions a result of or aggravated by the other conditions?

The examiner must address the Veteran's statements of continuous symptoms and treatment of burning on the hand, foot, scalp, and genitals since service. The examiner must also address the Veteran's statements of continuous joint pain since service. 

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

2. Then, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issues currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




